Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims  1-20 have been submitted for examination
Claims 1-20 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
11,373,729
1









A memory sub-system comprising: 
a memory device comprising a set of valid blocks and at least one free block that is unallocated and unused; and 
a processing device, operatively coupled with the memory device, to perform operations comprising: establishing a replacement block pool comprising the at least one free block and at least one extra valid block from the set of valid blocks that is in excess of minimum number of valid blocks for the memory device defined by a constraint; and 



replacing a grown bad block in the memory device with a replacement block from the replacement block pool.
1





















A memory sub-system comprising: a memory device comprising a set of valid blocks; and 
a processing device, operatively coupled with the memory device, to perform operations comprising: 
establishing a replacement block pool comprising one or more valid blocks from the set of valid blocks determined based on a constraint defining a minimum number of valid blocks for the memory device; 


detecting a grown bad block in the set of valid blocks of the memory device; 
in response to detecting the grown bad block, replacing the grown bad block with a replacement block from the replacement block pool; based on replacing the grown bad block with the replacement block, identifying, from the set of valid blocks, an additional replacement block to add to the replacement block pool; and 
adding the additional replacement block from the set of valid blocks to the replacement pool based on replacing the grown bad block with the replacement block.


2.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
3.	Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3  of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
4.	Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4  of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
5.	Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5  of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
6.	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8  of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
7.	Claims 1 and 8 and  9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 and 9 of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
8.	Claims 1 and 8 and  10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 and 10 of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
9.	Claims 1 and 8 and  11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 and 11 of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
10.	Claims 1 and 8 and  12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 and 13 of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
11.	Similarly, Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
12.	Similarly, Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 commonly owned U.S. Patent No. 11,373,729. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhie US publication no. (2015/0092494 (Hereinafter Rhie).
14.	In regard to claim 1, Rhie teaches:
A memory sub-system comprising: 
a memory device comprising a set of valid blocks and at least one free block that is unallocated and unused; and 
(Figure 4 and section [0039] in Rhie)
a processing device, operatively coupled with the memory device, to perform operations comprising: 
(Figure 4 and section [0039] in Rhie)
establishing a replacement block pool comprising the at least one free block and at least one extra valid block from the set of valid blocks that is in excess of minimum number of valid blocks for the memory device defined by a constraint; and 
(Figure 4 and section [0042] in Rhie)
replacing a grown bad block in the memory device with a replacement block from the replacement block pool.
(Figure 4 and sections [0039]-[0042] in Rhie)
15.	In regard ton claim 2, Rhie teaches:
The memory sub-system of claim 1, wherein the replacing the grown bad block comprises: 
determining whether the replacement block pool comprises at least one extra valid block
(Figure 4 and sections [0039]-[0042] in Rhie)
16.	In regard to claim 3, Rhie teaches:
The memory sub-system of claim 2, wherein the replacing the grown bad block further comprises: 
replacing the grown bad block with an extra valid block in response to determining the replacement block pool comprises at least one extra valid block.
(Figure 4 and sections [0039]-[0042] in Rhie)
17.	In regard to claim 4, Rhie teaches:
The memory sub-system of claim 2, wherein the replacing the grown bad block further comprises: 
in response to determining the replacement block pool does not include any extra valid blocks, 
replacing the grown bad block with an unused block from the set of valid blocks.  
(Figure 4 and sections [0039]-[0042] in Rhie)
18.	In regard to claim 6, Rhie teaches:
The memory sub-system of claim 1, wherein the operations further comprise: 
determining the replacement block pool is empty; 
in response to determining the replacement block pool is empty, identifying an additional replacement block in the memory device to add to the replacement block pool; and 
adding the additional replacement block to the replacement block pool.  
(Figure 4 and sections [0039]-[0042] in Rhie)
19.	In regard to claim 7, Rhie teaches:
The memory sub-system of claim 1, wherein the operations further comprise: 
based on replacing the grown bad block with a replacement block from the replacement block pool, identifying an additional replacement block in the memory device to add to the replacement block pool; and 
adding the additional replacement block to the replacement block pool.
(Figure 4 and sections [0039]-[0042] in Rhie)
20.	In regard to claim 8, Rhie teaches:
The memory sub-system of claim 1, wherein the replacement block pool comprises: a first set of replacement blocks dedicated for replacing single level cell (SLC) blocks; and 
a second set of replacement blocks dedicated for replacing multi-level cell (MLC) blocks.  
(Section [0055] in Rhie)
21.	In regard to claim 9, Rhie teaches:
The memory sub-system of claim 8, wherein: 
the grown bad block is a SLC block; and the replacing of the grown bad block with the replacement block from the replacement block pool comprises: 
selecting the replacement block from the first set of replacement blocks.  
(Figure 4 and sections [0039]-[0042] in Rhie)
22.	In regard to claim 10, Rhie teaches:
The memory sub-system of claim 8, wherein: 
the grown bad block is an MLC block; and 
the replacing of the grown bad block with the replacement block from the replacement block pool comprises: 
selecting the replacement block from the second set of replacement blocks.  
(Figure 4 and sections [0039]-[0042] in Rhie)
23.	In regard to claim 11, Rhie teaches:
The memory sub-system of claim 8, wherein: 
the replacement block pool comprises a third set of replacement blocks dedicated for replacing either SLC or MLC blocks; and 
the replacing of the grown bad block with the replacement block from the replacement block pool comprises: 
selecting the replacement block from the third set of replacement blocks.
(Figure 4 and sections [0039]-[0042] in Rhie)
24.	In regard to claim12, Rhie teaches:
The memory sub-system of claim 1, wherein the grown bad block comprises a failed or defective block.  
(Figure 4 and sections [0039]-[0042] in Rhie)
25.	Claims 13 and 20 are rejected for the same reasons as per claim 1.
26.	Claims 14-19 are rejected for the same reasons as per claims 2-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112